                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

MICHAEL QUINCY SANDERS,

      Plaintiff,

v.                                              CASE NO. 3:17-CV-803-MCR-EMT

GEO GROUP, et al.,

      Defendants.
                                            /
                                          ORDER
      This cause comes on for consideration upon the Chief Magistrate Judge’s

Report and Recommendation dated October 22, 2018 (ECF No. 35). Plaintiff has

been furnished a copy of the Report and Recommendation and has been afforded

an opportunity to file objections pursuant to Title 28, United States Code,

Section 636(b)(1). The Court has made a de novo determination of the record, as

Plaintiff has not filed any objections.

      Having considered the Report and Recommendation, the Court has

determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation is adopted

and incorporated by reference in this order.
                                                                        Page 2 of 2


      2.    Plaintiff’s claims against Defendants GEO Group and Charles Maiorana

are DISMISSED with prejudice, under 28 U.S.C. § 1915(e)(2)(B)(ii), for failure to

state a claim upon which relief may be granted;

      3.    The case is hereby recommitted to the assigned magistrate judge for

further proceedings on Plaintiff’s Eighth Amendment claims against Defendants

Williams, Crawford, and Johns.

      DONE AND ORDERED this 26th day of November 2018.



                                     M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




CASE NO. 3:17-CV-803-MCR-EMT
